By Law,
C. J., Dyer, Sherman and Pitkin, JJ.
Tbe ’facts conceded by the pleadings, do not support this action, v- It appears by tbe pleadings, that tbe only money received l)y tbe defendant of tbe plaintiff, was a sum of state bills, which be received as a public officer, to pay over to the soldiers of bis regiment, for which be was accountable; and if be bad failed of performing his undertaking, the plaintiff’s legal and proper remedy would have been an action of account: But the defendant having rendered his account to *128the plaintiff, to his acceptance, and tbe same having been settled by tbeir mutual agreement, and the defendant’s vouchers delivered up to the plaintiff; the defendant relying wholly on the plaintiff’s acquaintance for his security (as in his plea is alleged) he ought not to be subjected to the plaintiff’s demand in this action, upon any supposed mistake in the settlement, which cannot be ascertained but by opening the whole account to a new examination and settlement.
This kind of action is a beneficial remedy in many cases, but ought not to be extended so far as to destroy the effect of all legal settlements and acquittances, made by agreement of the parties.' — If a mistake is made in settlement of an account, which appears from the face of the account itself, a special action of the case pointing out such mistake, may be sustained.